Citation Nr: 1722905	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-28 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to restoration of nonservice-connected death pension benefits from January 1, 2008 to April 1, 2012.


REPRESENTATION

Appellant represented by:	John M. Kennedy, Jr., Attorney


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel



INTRODUCTION

The Veteran served on active duty from April 1942 to December 1945, including service in World War II.  He died in December 2006.  The Appellant is his widow.  

This appeal to the Board of Veterans' Appeals (Board) is from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The AOJ's March 2009 decision letter awarded basic eligibility for death pension benefits.  The Board notes that it was previously determined that the Appellant satisfied the basic eligibility criteria for nonservice-connected death pension benefits.  However, these benefits were discontinued effective December 1, 2008 based upon a finding that the Appellant's countable income exceeded the annual limit for receipt of these benefits.  The Board also observes that the AOJ's May 2012 rating decision concluded the Appellant was entitled to pension benefits at the aid and attendance rate and that death pension benefits resumed April 1, 2012.

In March 2013, the Board denied a separate claim for entitlement to a total disability rating based on individual unemployability (TDIU) and remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and consideration.  The file is again before the Board for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From January 1, 2008 to April 1, 2012, the Appellant's countable annual income for a surviving spouse with no dependents, minus unreimbursed medical expenses, exceeds the maximum annual pension rate (MAPR) for death pension benefits.


CONCLUSION OF LAW

From January 1, 2008 to April 1, 2012, the criteria for restoration of nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 1503, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.3 (b)(4), 3.21, 3.23, 3.271, 3.272, 3.273 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Since the Appellant's claims for eligibility for non-service connected death pension benefits and accrued benefits, respectively, are being denied as a matter of law, the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the respective claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

Basic entitlement to VA nonservice-connected improved death pension benefits exists if:  (i) the veteran had qualifying service a veteran who served during wartime) or (ii) the veteran was at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. §§ 1541, 1542; 38 C.F.R. § 3.3(b)(4).  The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.  

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments or similar income which has been waived) shall be included, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§  3 260, 3 261, 3 262, 3 271(a).  Social Security benefits for any household member, including those for an adult child from a former marriage, are not specifically excluded under 38 C.F.R. § 3.272.  

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare, maintenance VA pension benefits, payments under Chapter 15 including accrued pension benefits reimbursement for casualty loss, profit from sale of property, joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner), and medical expenses in excess of five percent of the MAPR, which have been paid.

Recurring income means income which is received or anticipated in equal amounts and at regular intervals, and which will continue throughout an entire 12-month annualization period; the amount of recurring income will be the amount received or anticipated during a 12-month annualization period 38 C.F.R. § 3.271( a)(1).  The amount of any recurring income received by a beneficiary shall be added to determine the beneficiary's annual rate of income for a 12-month annualization period commencing at the beginning of the 12-month annualization.  38 C.F.R. § 3.273(d).  

In this case, the applicable income limit/ applicable income limit/maximum annual pension rate (MAPR) were as follows:  

$7,498 for 2008 (effective Dec. 1, 2007); 
$7,933 for 2009-2011 (effective Dec. 1, 2008; December 1, 2009); and
$8,219 for 2012 (effective December 1, 2011).

See 38 C.F.R. § 3.23 (a)(5); M21-1, Part I, Appendix B.  
The AOJ's denial of death pension benefits was based upon a finding that the Appellant's income exceeded the applicable income limit/MAPR for the calendar years from January 1, 2008 to April 1, 2012.  

The Appellant has only reported one source of income, namely, Social Security Administration (SSA) retirement income.  Initially, the Appellant's March 2007 claim (VA Form 21-534) reported only SSA income of $832 a month, or $9,984 annualized income, which would also exceed the applicable income limit/MAPR for 2008-2012.  Moreover, a February 2009 SSA report documents the Appellant's receipt of SSA income benefits in the amount of $938 a month from December 2007 to December 2008, or an annualized SSA income of $11,256, which clearly exceeds the lowest applicable annual income limit/MAPR of $7,498 for death pension eligibility for calendar year 2008.  Similarly, the same SSA report documents the Appellant received SSA income benefits in the amount of $992 a month since December 2008, or an annualized SSA income of $11,904, which clearly exceeds the lowest applicable annual income limit/MAPR of $7,933 for death pension eligibility for calendar year 2009.  Furthermore, assuming that the SSA income level remained at $992 monthly for the rest of the period of the appeal, then, the Board finds her SSA retirement income level would have exceeded each of the above listed annual income limits/MAPRs for successive years (2010, 2011, and early part of 2012) until April 1, 2012.  

Thus, as an initial matter, the Appellant is not entitled to VA death pension benefits due to excessive income on the basis of her income alone, unless there are qualifying expenses that may be deducted from her countable income to place her below the applicable income limits for a given year.  

Unreimbursed medical expenses in excess of 5 percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3 272(g).  

For purposes of calculating a threshold minimum for exclusion of medical expenses, five percent of this amount based on the above applicable income limits/MAPRs, were as follows:  

$375 for 2008 (effective Dec. 1, 2007); 
$397 for 2009-2011 (effective Dec. 1, 2008; eff. Dec. 1, 2009); and
$410 for 2012 (effective Dec. 1, 2011).

See 38 C.F.R. § 3.272 (g)(1)(iii); M21-1, Part I, Appendix B.  

However, it is not clear from the information provided as to when all of the listed expenses were actually incurred.  For example, in the Appellant's itemized medical expenses report submitted in April 2012, she listed private medical insurance of over $250 per month, and over $3,000 per year, but it is not clear if she paid the same amount for every year.  She also reported a home healthcare fee of $800 in July, but it is not clear if this was for one year or multiple years, and if so which year(s).  Additionally, she reported $200 for eyeglasses in February 2011, but it is unclear if she had similar expenses in other years.  

Even following remand for clarification by the Appellant, the responses from her representative do not serve to clarify whether the dates of the above expenses and whether they are recurring and uniform throughout the time period on appeal.  Most recently, for instance, her attorney's May 2017 letter asserted that the Appellant was previously homebound and required assistance, and was placed into residence in an assisted living facility in 2013.  However, that letter did not address crucial information on the specific dates and amounts of any home health assistance prior to 2013, particularly during the time period of appeal of January 2008 to April 2012.  

Moreover, another letter from her attorney in May 2017 contains a handwritten note indicating that the Appellant's daughter has paid $3500/month since October 2016 and affirms to the regularity of the expense.  However, this fact is not material here, as it addresses medical expenses beyond the time frame of the appeal.  Thus, the Board lacks information on the dates of her claimed expenses to accurately determine whether there are sufficient deductible medical expenses for any given year for death pension eligibility, from January 2008 to April 2012.

The Board is sympathetic to the Appellant's claim and her particular circumstances.  Still, her countable income must be less than the annual death pension rate determined by law.  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104 (c).  Here, her countable income was in excess of the applicable pension rate for death pension.  Therefore, the appellant is not shown to be legally entitled to death pension benefits from January 2008 to April 2012.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

From January 1, 2008 to April 1, 2012, the claim for restoration of nonservice-connected death pension benefits, is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


